United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





Inventors: Harrison et al.			:
Application No. 17/031,642			:		Decision on Petition under
Filing Date: September 24, 2020		:		37 C.F.R. § 1.78(c)		
Attorney Docket No. 11672N/20021US	:


This is a decision on the petition filed February 14, 2022, which is being treated as a petition under 37 C.F.R. § 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to Application No. 62/905,134.

The petition is DISMISSED.

A renewed petition correcting the deficiencies identified in the instant decision may be filed.  The instant petition includes the required petition fee.  Therefore, the renewed petition does not need to include a petition fee.  The issuance of the instant decision does not toll or reset any time periods for reply set forth in any notice, Office action, or other communication issued by the Office setting a period for reply.

The following benefit claims are relevant to this decision:

	(1)	This application claims the benefit of Application No. 63/905,134; and
	(2)	This application claims the benefit of Application No. 62/905,134.

The application was filed with an application data sheet (“ADS”) including benefit claim (1) on September 24, 2020.  However, Application No. 63/905,134 did not exist on that date, and if it had existed, it would have had a filing date after this application was filed.  As a result, the benefit claim was not entered.

The Office issued a filing receipt on October 5, 2020.  The filing receipt does not include a benefit claim.  The Office issued a second filing receipt on December 9, 2020.  The filing receipt does not include a benefit claim.

The petition and a corrected ADS were filed on February 14, 2022.  In practical terms, the petition seeks to add benefit claim (2).

A petition under 37 C.F.R. § 1.78(c) must be accompanied by:  

(1) 	An application data sheet including the reference required 35 U.S.C. § 119(e) and 37 C.F.R. § 1.78(a)(3), unless previously submitted;
(2)	The petition fee set forth in 37 C.F.R. § 1.17(m); and

(3) 	A statement that the entire delay between the date the claim was due under 
37 C.F.R. § 1.78(a)(4) and the date the claim was filed was unintentional.1  

The petition includes the required petition fee and acceptable statement of delay.2

The petition fails to include the required reference.  Specifically, the reference in the corrected ADS filed with the petition is unacceptable because the ADS is improper.

An ADS adding, deleting, or modifying one or more benefit claims must identify the information that is being changed relative to the benefit information of record.  

The benefit information of record for an application consists of benefit information entered by the Office.  The benefit information of record can generally be determined by reviewing the most recent filing receipt issued by the Office for an application.

37 C.F.R. § 1.76(c)(2) states in part, “[The ADS] must identify the information [of record] that is being changed, with underlining for insertions, and strike-through or brackets for text removed.”

Pursuant to 37 C.F.R. § 1.76(c)(2), if a corrected ADS is adding a benefit claim under 35 U.S.C. § 119(e), all of the information applicable to the benefit claim (“Prior Application Status,” “Application Number,” “Continuity Type,” “Prior Application Number,” and “Filing Date”) must be underlined in the ADS.

The corrected ADS seeks to add benefit claim (2).  However, the only information underlined for benefit claim (2) is the provisional application number.  Therefore, the corrected ADS fails to comply with 37 C.F.R. 1.76(c)(2).

A renewed petition may be filed with a new corrected ADS. The corrected ADS should include the following information with the information underlined:

	Prior Application Status	Expired
	Application Number		17/031,642
	Continuity Type		claims benefit of provisional
	Prior Application Number	62/905,134
	Filing Date			2019-09-24

As a courtesy, the Office notes information concerning the use of EFS-Web to automatically generate and attach a “PDF” version of a Corrected Web-Based ADS can be found at:
http://www.uspto.gov/sites/default/files/documents/Corrected-WebADS-QSG.pdf.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.3  			Document Code “PET.OP” should be used if the request is filed electronically.  
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
    

    
        1 With respect to the statement of delay, the Office “may require additional information where there is a question whether the delay was unintentional.”  37 C.F.R. § 1.78(e)(3).
        
        2 37 C.F.R. § 1.78(c) requires the submission of a statement that the entire delay between the date the claim was due under 37 C.F.R. § 1.78(a)(4) and the date the claim was filed was unintentional.  The statement of delay in the petition is being construed as the statement required under 37 C.F.R. § 1.78(c).  If this is not a correct reading of the statement appearing in the petition, petitioner should promptly notify the Office.
        3 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.